Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the period is not at the end of the claim but at the end of the penultimate line.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the period is not at the end of the claim but at the end of the penultimate line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for protecting an article that an organic polymer is exposed” and claim 10 recites “for protecting a surface of an article that an organic polymer is exposed”. The wording is confusing and it is unclear because of the word “that”. It is unclear whether the organic polymer already exposed, or is exposed by applying the resin composition or laminate. In light of the specification as filed [0111], for purposes of Examination, the office interprets the claims to read “for protecting the surface of an article that has exposed on the surface an organic polymer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al (WO 2012081642 A1).
Aikawa discloses a coating composition for surface coating for a reflective plate for a solar heat collector [abstract] which comprises a hydroxyl functional resin and a curing agent [abstract]. The resin coating layer has a crosslink density 1.0 × 10 −4 to 9.0 × 10-4 mol/cm3 [claim 6] as well as a glass transition temperature of 20 to 80°C [p8 ¶7]. The reflective plate reads on the base layer and may include a polyester or acrylic resin paint [p2 ¶4]. The coating composition is also coated on a polyimide film for testing [p13 ¶2]. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Both the claimed composition and that of Aikawa have the same crosslink density and overlapping glass transition temperature, and the glass transition temperature occurs at the maximum of the loss tangent [p8 ¶8]. Therefore, the claimed effects and physical properties, i.e. the loss tangent would be expected to be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


Claim 1, 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP 2008238771 A) in view of Tien et al (US 5594065 A).
Imai discloses a face sheet including a protective layer 1 and a base material 6 [Abstract] wherein the protective layer is preferably polyurethane based and water-based or emulsion [0051] and has a cross link density 0.8 to 2.0 mmol/cc (i.e. 8 x 10-4 to 2.0 x 10-3 mol/cm3) [0054] as calculated by the same equation as the claims [0055]. 
Imai does not disclose the specific composition of the protective layer of the claims
Tien discloses a coating system comprising a water borne hydroxy terminated polyurethane pre-polymer/acrylate hybrid [abstract] which contains a hydroxyl terminated polyurethane, a polyacrylate polymerized from hydroxyl containing monomers, and a polyisocyanate crosslinker [abstract, Examples 1 and 8]. The polyurethane has the claimed molecular weight [col 7 lines 59-61]. The formulation also includes a BYK-345, a polyether modified (hydroxyl containing) polysiloxane compound [col 11 lines 34-38], see structure below. Tien teaches that the coating composition advantageously is capable of high cross link density [col 8 lines 28-31] (desired by Imai) as well as crosslinking at ambient temperatures [col 8 lines 64-67]. 

The structure of BYK-345 is disclosed by Iuchi et al (US 20170029645 A1) as:

    PNG
    media_image1.png
    170
    457
    media_image1.png
    Greyscale
[0032]. 
Regarding claim 4, the implicitly disclosed range of hydroxyl value of the acrylate polymer overlaps the range of claim 4. The acrylate is preferably a methylmethacrylate with 1 to 30% by weight of a hydroxyl monomer [col 6 lines 33-41] and a molecular weight of 2000 to 10,000 [col 7 lines 58-62]. Using methyl methacrylate Mw of 100 g/mol as the estimated weight of a monomer unit for simplification, a polyacrylate with an Mw of 10,000 and 1wt% hydroxyl monomer unit has a functionality of 1, equivalent weight of 10,000 and therefore hydroxyl value of 5.61 mgKOH/g (i.e. 56.1 x 1000 / 10,000). A polyacrylate with an Mw of 2,000 and 30wt% hydroxyl monomer unit has a functionality of 6, equivalent weight of 333.3 and therefore hydroxyl value of 168.3 mgKOH/g (i.e. 56.1 x 1000 / 333.3).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP 2008238771 A) in view of Tien et al (US 5594065 A) and further in view of Teratani (JP 2011207953).

Teratani discloses a coating composition for a protective layer on a plastic molded article comprising an acrylic polyol, a polycarbonate diol, and a polyisocyanate that cures into a urethane coating [Abstract], similar to Imai and Tien. Teratani teaches that the acrylic polyol may be caprolactone modified [p2 ¶6] and that the lactone modification provides excellent scratch resistance [p1 final ¶].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have incorporated a partial structure of a polycaprolactone in the acrylic polymer of Modified Imai because Teratani teach caprolactone modification provides excellent scratch resistance.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses similar uses for composition comprising the composition of the claims with the components A, B, and C, see Tien et al (US 5594065 A). The prior art also discloses the claimed glass transition temperature and loss tangent in a similar coating composition, see Aikawa et al (WO 2012081642 A1). However, it would require excessive hindsight to combine the teachings of Aikawa with Tien, considering the polymer polyols of polyurethane compositions are very different. It would be beyond routine experimentation to seek the loss tangent of the claims in the composition of Tien, given the teaching of Aikawa. Furthermore, Ichimura et al (US 20150275036 A1) discloses that the loss tangent is related to chipping resistance, which would be useful in in the applied prior art references, but Ishimura teaches that the loss tangent should be no greater than 0.5 and preferably less than [0038]. Therefore, while the ordinarily skilled artisan may have motivation to manipulate the loss tangent, there would not be motivation to adjust it to the claimed range. 
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766